EXHIBIT 10.1


AMENDMENT NO. 3 TO DEALER MANAGER AGREEMENT
AND PARTICIPATING DEALER AGREEMENT
This Amendment No. 3 to Dealer Manager Agreement and Participating Dealer
Agreement (this “Amendment”) is made and entered into as of this 25th day of
April, 2016 by and among Griffin Capital Essential Asset REIT II, Inc., a
Maryland corporation (the “Company”), Griffin Capital Securities, LLC, a
Delaware limited liability company (the “Dealer Manager”), and, solely with
respect to the amendment of Section 3.3 of the Dealer Manager Agreement as set
forth below, Griffin Capital Essential Asset Advisor II, LLC (the “Advisor”).
RECITALS
WHEREAS, the Company previously filed a Registration Statement on Form S-11
(File No. 333-194280) to register for offer and sale up to $2.0 billion in
shares of its common stock (the “Shares”), consisting of up to $1.0 billion in
shares of Class A common stock and up to $1.0 billion in shares of Class T
common stock (excluding shares of its common stock to be offered and sold
pursuant to the Company’s distribution reinvestment plan), at an initial
purchase price of $10.00 per share for shares of Class A common stock and
$9.4241 per share for shares of Class T common stock (the “Offering”), which
Offering was declared effective by the SEC on July 31, 2014;
WHEREAS, in connection with the Offering, the Company and the Dealer Manager
have entered into a Dealer Manager Agreement, dated June 20, 2014 (the “Dealer
Manager Agreement”), and the Dealer Manager has subsequently entered into
Participating Dealer Agreements, dated various dates, with participating
dealers;
WHEREAS, on November 25, 2014, the Company and the Dealer Manager entered into
Amendment No. 1 to the Dealer Manager Agreement, pursuant to which references to
the minimum offering amount were removed from the Dealer Manager Agreement and
the Participating Dealer Agreement, as a result of the Company’s achievement of
the minimum offering amount, and references to shares of Class T common stock
were removed from the Dealer Manager Agreement and the Participating Dealer
Agreement, as a result of the Company’s decision to no longer sell shares of
Class T common stock in the Offering;
WHEREAS, on October 9, 2015, the Company and the Dealer Manager entered into
Amendment No. 2 to the Dealer Manager Agreement, pursuant to which various
provisions were revised and added to reflect the Company’s determination to
cease offering shares of Class A common stock in the Offering and again commence
offering shares of Class T common stock, and to reallocate the shares offered in
the Offering in accordance therewith; and
WHEREAS, the Company has determined that it will commence offering shares of
Class I common stock in the Offering, effective April 25, 2016, and therefore
has reallocated the shares offered in the Offering, to reflect that the Company
is offering up to approximately $1.56 billion in shares of Class T common stock
at an initial purchase price of $10.00 per share and up to approximately $0.2
billion in shares of Class I common stock at an initial purchase price of $9.30
per share, and previously sold approximately $0.24 billion in shares of Class A
common stock (excluding shares of its common stock to be offered and sold
pursuant to the Company’s distribution reinvestment plan).
NOW THEREFORE, effective April 25, 2016, the Company, the Dealer Manager, and,
solely with respect to the amendment of Section 3.3 of the Dealer Manager
Agreement as set forth below, the Advisor, hereby modify and amend the Dealer
Manager Agreement and agree as follows:
1.Defined Terms. Capitalized terms used herein and not defined herein shall have
the meanings set forth in the Dealer Manager Agreement.


2.Amendments to Dealer Manager Agreement to incorporate Class I Shares.


The introductory paragraph is hereby removed and replaced with the following:
“Griffin Capital Essential Asset REIT II, Inc., a Maryland corporation (the
“Company”), is registering for public sale a maximum of up to $2.2 billion in
shares (the “Shares”) of its common stock, $0.001 par value per share (the
“Offering”), to be issued and sold (consisting of approximately $0.24 billion


1

--------------------------------------------------------------------------------






in Class A shares previously sold to the public, up to approximately $1.56
billion in Class T shares to be offered to the public, each at a purchase price
of $10.00 per share, and up to approximately $0.2 billion in Class I shares to
be offered to the public at a purchase price of $9.30 per share, and $200
million in shares to be offered pursuant to the Company’s distribution
reinvestment plan at a purchase price of $9.50 per share). The minimum purchase
by any one person shall be $2,500 in Shares except as otherwise indicated in the
Prospectus or in any letter or memorandum from the Company to Griffin Capital
Securities, LLC (the “Dealer Manager”). It is anticipated that the Dealer
Manager will enter into Participating Dealer Agreements in the form attached to
this Dealer Manager Agreement with other broker-dealers participating in the
Offering (each dealer being referred to herein as a “Dealer” and said dealers
being collectively referred to herein as the “Dealers”). The Company shall have
the right to approve any material modifications or addendums to the form of the
Participating Dealer Agreement. Terms not defined herein shall have the same
meaning as in the Prospectus. In connection therewith, the Company hereby agrees
with the Dealer Manager, as follows:…”
Section 3.3 is hereby removed and replaced with the following:
“3.3    Except as otherwise provided in the “Plan of Distribution” section of
the Prospectus, as compensation for the services rendered by the Dealer Manager,
the Company agrees that it will pay to the Dealer Manager, at the time of sale
of shares, sales commissions in the amount of 3.0% of the gross proceeds of the
Class T shares sold, and the Company and Griffin Capital Essential Asset Advisor
II, LLC (the “Advisor”) agree that they will pay to the Dealer Manager, at the
time of sale of shares, an aggregate dealer manager fee in the amount of 3.0% of
gross proceeds of Class T shares or Class I shares sold, 1.0% of which will be
funded by the Company and 2.0% of which will be funded by the Advisor. In
addition, the Company agrees that it will pay to the Dealer Manager a quarterly
stockholder servicing fee in the aggregate amount of up to 4.0% of gross
proceeds of Class T shares sold, which stockholder servicing fee will accrue
daily in an amount equal to 1/365th of 1.0% of the purchase price per share (or,
once reported, the amount of the estimated NAV), of Class T shares sold,
excluding Class T shares sold pursuant to the distribution reinvestment plan.
The Company will cease paying the stockholder servicing fee with respect to the
Class T shares sold in the Offering on the earlier of (i) the date at which the
aggregate underwriting compensation from all sources equals 10.0% of the gross
proceeds from the sale of Shares in the primary portion of the Offering (i.e.,
excluding proceeds from sales pursuant to the distribution reinvestment plan);
(ii) the fourth anniversary of the last day of the fiscal quarter in which the
Offering (excluding the distribution reinvestment plan offering) terminates;
(iii) the date that such Class T share is redeemed or is no longer outstanding;
and (iv) the occurrence of a merger, listing on a national securities exchange,
or an extraordinary transaction. The stockholder servicing fee relates to the
share or shares sold. The Dealer Manager may, in its discretion, re-allow to
Dealers up to 100% of the stockholder servicing fee for services that such
Dealers perform in connection with the Class T stockholders; provided, however,
that with respect to any individual investment, the Dealer Manager will not
re-allow the related stockholder servicing fee to any Dealer if such Dealer
ceases to hold the account related to such investment. In addition, the Dealer
Manager will not re-allow the stockholder servicing fee to any Dealer if such
Dealer has not executed a Participating Dealer Agreement with the Dealer
Manager. In any instance in which the Dealer Manager does not re-allow the
stockholder servicing fee to a Dealer, the Dealer Manager will return such fee
to the Company. No selling commissions or dealer manager fee shall be paid with
respect to Shares sold pursuant to the Company’s distribution reinvestment plan.
In no event shall the total aggregate underwriting compensation payable to the
Dealer Manager and any Dealers participating in the Offering, including, but not
limited to, selling commissions and the dealer manager fee (which includes
expense reimbursements and non-cash compensation), exceed 10.0% of gross
offering proceeds in the aggregate. The Company will not be liable or
responsible to any Dealer for direct payment of commissions to any Dealer, it
being the sole and exclusive responsibility of the Dealer Manager for payment of
commissions to Dealers. Notwithstanding the above, at the discretion of the
Company, the Company may act as agent of the Dealer Manager by making direct
payment of commissions to Dealers on behalf of the Dealer Manager without
incurring any liability.”


2

--------------------------------------------------------------------------------






3.Amendments to Participating Dealer Agreement to incorporate Class I Shares.


The introductory paragraph is hereby removed and replaced with the following:
“Griffin Capital Securities, LLC, as the dealer manager (“Dealer Manager”) for
Griffin Capital Essential Asset REIT II, Inc. (the “Company”), a Maryland
corporation, invites you (the “Dealer”) to participate in the distribution of
shares of common stock (“Shares”) of the Company, consisting of Class T Shares
and Class I Shares, subject to the following terms:…”
Section III is hereby removed and replaced with the following:
“Except as may be otherwise provided for in the “Plan of Distribution” section
of the Prospectus, Class T Shares shall be offered to the public at the offering
price of $10.00 per Share, Class I Shares shall be offered to the public at the
offering price of $9.30 per Share, and Shares shall be offered pursuant to the
Company’s distribution reinvestment plan at $9.50 per Share. Except as otherwise
indicated in the Prospectus or in any letter or memorandum sent to the Dealer by
the Company or Dealer Manager, a minimum initial purchase of $2,500 in Shares is
required. The Shares are nonassessable.”
4.Amendment. This Amendment may not be amended or modified except in writing
signed by all parties.


5.Governing Law. This Amendment shall be governed by and construed in accordance
with the laws of the State of California.


6.Counterparts. This Amendment may be executed in counterparts, each of which
shall be deemed an original, and all of which together shall constitute a single
instrument.


3

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date and year first above written. 




COMPANY:
 
GRIFFIN CAPITAL ESSENTIAL ASSET REIT II, INC.
 
By:
 
/s/ Kevin A. Shields
Name:
Kevin A. Shields
Title:
Chief Executive Officer
 
DEALER MANAGER:
 
GRIFFIN CAPITAL SECURITIES, LLC
 
By:
/s/ Jeffrey S. Schwaber
Name:
Jeffrey S. Schwaber
Title:
President of Capital Markets
 
 
SOLELY WITH RESPECT TO the amendment of Section 3.3 of the Dealer Manager
Agreement as set forth ABOVE:
 
 
ADVISOR:
 
GRIFFIN CAPITAL ESSENTIAL ASSET ADVISOR II, LLC
 
By:
/s/ Kevin A. Shields
Name:
Kevin A. Shields
Title:
Chief Executive Officer







4